OPINION OF THE COURT
Casey, J.
Defendant’s principal contention on appeal is that the indictment charging him with promoting prison contraband in the first degree for possessing a sharpened metal rod approximately 914 inches in length was jurisdictionally defective since the pertinent regulations of the Commissioner of Correctional Services were not filed with the Secretary of State as required by the State Constitution (NY Const, art IV, § 8) and Executive Law § 102.
Defendant’s guilty plea, however, constitutes a waiver of the defect in the indictment asserted by defendant for the first time on appeal. "Although it is true that a jurisdictional defect in an indictment is not waived by a guilty plea and may be raised for the first time on appeal * * * it is equally true that not every defect in an indictment is a jurisdictional defect for these purposes * * * In essence, an indictment is jurisdictionally defective only if it does not effectively charge the defendant with the commission of a particular crime” (People v Iannone, 45 NY2d 589, 600). The indictment herein alleges that, in violation of Penal Law § 205.25 (2), defendant "being confined in the Elmira Correctional Facility, knowingly and unlawfully possessed dangerous contraband, to wit: a sharpened metal rod measuring approximately nine and one-quarter inches in length”. A comparison of the allegations of the indictment with the language of the statute (Penal Law § 205.25 [2]) reveals that the indictment alleges every material element of the crime. The thrust of defendant’s claim on appeal is that the indictment is deficient because the sharpened metal rod was not "dangerous contraband” within the meaning of Penal Law § 205.25 (2). On its face, however, the indictment properly charges the commission of a crime (see, People v Miller, 106 AD2d 787; People v Craft, 101 AD2d 984). Only by reference to extrinsic facts pertaining to the filing of recently promulgated rules and regulations does defendant seek to establish that the sharpened metal rod did not constitute dangerous contraband. Such a claim merely attacks the factual sufficiency of the allegations of the indictment and, *59therefore, it was waived by defendant’s guilty plea (see, People v lannone, supra, pp 600-601).
Were the merits of defendant’s claim reachable, we would find no infirmity in the allegations of the indictment. The statutory definition of contraband does not require exclusive reference to a duly filed rule or regulation. Contraband is defined as "any article or thing which a person confined in a detention facility is prohibited from obtaining or possessing by statute, rule, regulation or order” (Penal Law § 205.00 [3]). Assuming that the failure to file the relevant rules at issue herein precludes their consideration as rules or regulations within the meaning of Penal Law § 205.00 (3), the term "order” should be construed as including unfiled rules and the "Standards of Inmate Behavior” contained in the booklet given to defendant (see, Penal Law § 5.00). As we said in People v Miller (supra, p 789), "[v]ery clearly, a reasonable man would understand that a 'shank’ or metal rod with a sharpened end could be used as a weapon, and would be unauthorized within the confines of a detention facility”.
Since defendant’s remaining arguments are also lacking in merit, the judgment of conviction should be affirmed.